Citation Nr: 0947564	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
bilateral pes planus.  


FINDINGS OF FACT

Bilateral pes planus is not shown to have had onset during 
service and is unrelated to any injury, disease, or event of 
active service origin.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2009): 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April and June 2005; and a 
rating decision in February 2006; and a statement of the case 
in April 2007.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The Veteran contends that he developed bilateral pes planus 
due to excessive walking in service.  Alternatively, he 
claims that he entered service with pes planus that was 
aggravated during service.  He claims that a year and a half 
after discharge from service, he required surgery for the 
condition.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Veteran's service treatment records show that in March 
1974, he was seen at the podiatry clinic for pain due to flat 
feet.  The remainder of the service treatment records contain 
no complaint, finding, or history of signs or symptoms of a 
bilateral foot disability consistent with bilateral pes 
planus.  On separation from service in April 1974, the 
Veteran's feet were clinically evaluated as normal.

After service, private treatment records show that the 
Veteran was diagnosed with diabetes and peripheral neuropathy 
of the lower extremities.  In 2001, he injured his feet in an 
industrial accident.  The Veteran developed ulcerations and 
consequently underwent amputation of the second and third 
digits of the left foot in March 2003.  Service connection is 
not in effect for diabetes or peripheral neuropathy of the 
lower extremities.  

In a private treatment clinical form in September 2004, the 
clinician marked two boxes to describe the Veteran's 
bilateral foot arches.  The clinician selected both normal 
and flattened metatarsal arch.

On VA general medical examination in December 2005, the 
Veteran complained of flat feet.  The Veteran indicated that 
he also suffered from diabetic neuropathy of the lower 
extremities, with a history of toe amputation in 2002 due to 
ulcerations.  The Veteran was thereafter fit with diabetic 
shoes and an ankle-foot orthosis brace.  The examiner noted 
that the Veteran was unable to distinguish between 
symptomatology related to pes planus and neuropathy.  The 
Veteran complained of swelling and redness around the heels 
and ankles, burning, weakness, stiffness, instability, and 
fatigability.  He described pain in his feet which he rated 
as 8 out of 10 in intensity, with daily flare-ups of pain.  
Precipitating factors were standing and walking.  The Veteran 
provided a history of bilateral pes planus during basic 
training in 1971.  The Veteran denied treatment for the 
condition in the military.  He stated that in 1979, he was 
diagnosed with metatarsal deformity.  On examination, the 
examiner noted a normal right foot and amputation of the 
second and third left phalanges.  The examiner indicated that 
there was no evidence of pes planus on examination.  The 
examiner noted that it was not at least as likely as not that 
the notation in service pertaining to flat feet was related 
to his present bilateral foot problems.  The examiner 
explained that while flat feet were noted in service no 
specific work-up or evaluation was performed.  The examiner 
determined that the Veteran's multiple bilateral foot 
problems were related to his occupation and civilian 
activities after the military.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  

That pes planus was noted in service alone is not enough to 
establish service connection, there must be a current 
disability due to bilateral pes planus.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

As the service treatment records lacked the documentation of 
the combination of manifestations sufficient to identify a 
permanent disability as there was an isolated finding and the 
Veteran denied a bilateral foot disability on separation 
examination and sufficient observation to establish 
chronicity during service, and as chronicity in service was 
not adequately supported by the service treatment records, 
then service connection may be established with a showing of 
continuity of symptomatology after service under 38 C.F.R. § 
3.303(b).

After service, while a private clinical form in September 
2004 was unclear as to whether the Veteran had flattened 
metatarsal arches, on VA general medical examination in 
December 2005, the examiner indicated that there was no 
evidence of pes planus on examination.  

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence, that is, for the most part, there is no 
mention of pes planus in the Veteran's service treatment 
records, either in the way of a relevant subjective complaint 
or objective clinical finding such as a pertinent diagnosis.  
The only exception was when he was examined in March 1974.  
That goes against any notion that the physical and other 
activity coincident with the Veteran's military service had 
any impact on the Veteran's feet.  That is especially true 
since there also is no indication, other than his 
unsubstantiated lay allegation, suggesting he had any adverse 
effects of that condition for many ensuing years after 
completion of his military service.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453 (1999) (it was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints).  The absence of 
symptoms constitutes negative evidence and opposes the claim.  
Forshey v. West, 12 Vet. App. 71 (1998) (negative evidence is 
to be considered).  In fact, there has been no diagnosis of 
pes planus either contemporaneous to or since the Veteran 
filed his claim for that condition in March 2005.  Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).

That said, pes planus is the type of disorder capable of lay 
observation because anyone can notice flat feet.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007); McClain v. Nicholson, 21 Vet. App. 
319 (2007) (requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and a claimant may be granted service connection 
even if the disability resolves prior to VA's adjudication of 
the claim).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, such as where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

The determinative question involves medical causation.  
Therefore, medical evidence of an association or link between 
bilateral pes planus and an injury, disease, or event in 
service, is needed and a lay assertion on medical causation 
is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  

Competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

Even assuming for the sake of argument the Veteran has met 
his threshold preliminary burden of establishing that he 
presently has pes planus, there still is no competent 
evidence of record indicating his pes planus is the result of 
trauma sustained while in the military as a result of 
physical or other exertional activity of the type claimed.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge such as 
causation or the etiology of a condition).  

Moreover, to the extent that the Veteran attributes 
symptomatology related to his feet to bilateral pes planus, 
on VA examination in December 2005 the examiner noted that it 
was not at least as likely as not that the notation in 
service pertaining to flat feet was related to his present 
bilateral foot problems, but rather that the Veteran's 
multiple bilateral foot problems were related to his 
occupation and civilian activities after the military.  
Accordingly, the medical evidence shows that clinical 
findings pertaining to the feet are mostly attributable to 
the intercurrent nonservice-connected diabetes and peripheral 
neuropathy, rather than symptomatic of bilateral pes planus.  
Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not 
possible to separate the effects of a service-connected 
disability from any nonservice-connected conditions by 
competent opinion, all symptoms must be attributed to the 
service-connected disability); Howell v. Nicholson, 19 Vet. 
App. 535 (2006).  

To the extent the Veteran relates his current bilateral foot 
disabilities to his complaints during in service, the Veteran 
as a lay person is not qualified through education, training, 
or experience to express an opinion of medical causation.  
Therefore, the Board finds the Veteran's statements of 
causation and service relationship to be less persuasive than 
clinical findings contained in the post-service medical 
evidence. 

The fact that there has been no complaint of pes planus or 
associated symptoms during the many years since the Veteran's 
military service ended, including at the time of filing his 
VA application for benefits related to this condition, 
further supports the conclusion that he does not have 
resulting disability arising out of his military service that 
would warrant his entitlement to these requested benefits.  
While pes planus is capable of lay observation, that is not 
tantamount to concluding the Veteran has any resulting 
disability attributable to his military service.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency, a 
legal concept determining whether testimony may be heard and 
considered, and credibility, a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted); Rucker v. Brown, 10 Vet. App. 67 
(1997) (competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence); Washington v. Nicholson, 19 
Vet. App. 362 (2005) (Veteran is competent to report physical 
symptoms and other evidence of symptomatology, and his 
testimony in that regard is entitled to some probative 
weight).

Furthermore, to the extent that the Veteran claims that pes 
planus preexisted service and was aggravated therein, the 
Board finds that claim also fails.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (2007); 38 U.S.C.A. § 1111 (West 2002).  No pes 
planus was found on the Veteran's entrance to service and the 
file does not contain clear and convincing evidence that any 
pes planus preexisted the Veteran's service.  Therefore, the 
Board finds that pes planus did not preexist service and 
consideration of a claim that pes planus was aggravated 
during service is not warranted.  38 C.F.R. § 3.306 (2009).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral pes planus.  The VA examiner 
attributed the Veteran's current feet problems to his 
occupation and civilian activities after the military and 
that opinion is credible and persuasive.  Therefore, the 
claim must be denied.  38 U.S.C.A. § 5107(b). 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


